UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-6785



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


CEDRIC TYLER NEWSOME, a/k/a Red,

                  Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:04-cr-00093-RAJ-JEB-1; 2:06-cv-00165-RAJ-JEB)


Submitted:     July 31, 2008                 Decided:   August 11, 2008


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cedric Tyler Newsome, Appellant Pro Se.       William David Muhr,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Cedric Tyler Newsome seeks to appeal the district court’s

order denying his Fed. R. Civ. P. 60(b)(4) Motion for Relief from

Judgment or Order and a subsequent order denying his motion for a

certificate of appealability.                 The orders are not appealable

unless   a   circuit     justice       or   judge    issues    a   certificate   of

appealability.        28 U.S.C. § 2253(c)(1) (2000); Reid v. Angelone,

369 F.3d 363, 369 (4th Cir. 2004).              A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).            A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that any assessment of the constitutional claims by the

district court is debatable or wrong and that any dispositive

procedural ruling by the district court is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-

84 (4th Cir. 2001).       We have independently reviewed the record and

conclude     that     Newsome    has    not   made     the    requisite    showing.

Accordingly,     we    deny     Newsome’s     motion    for    a   certificate   of

appealability and dismiss the appeal.                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                          DISMISSED


                                        - 2 -